Citation Nr: 1825126	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for impotence (erectile dysfunction).

2.  Entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29.  

3.  Entitlement to service connection for residuals of a right femur fracture, to include right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee.  

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30, for convalescence of an October 2008 surgery for a right femur fracture.  

5.  Entitlement to an evaluation in excess of 40 percent for status post L4-5 laminectomy with degenerative changes of the lumbar spine.

6.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease (DJD) of the right knee, status post total knee replacement.  

7.  Entitlement to an evaluation in excess of 10 percent for status post discectomy and fusion of the cervical spine prior to May 14, 2013, and in excess of 20 percent thereafter.  

8.  Entitlement to an evaluation in excess of 10 percent for DJD of the left knee.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.

Initially, the Board reflects that in his November 2008 claim, the Veteran claimed service connection for residuals of a right femur fracture as secondary to his service-connected right knee disability.  In the January 2010 rating decision, the AOJ denied service connection for the issues of right foot drop, right quadriceps muscle weakness, and fusion of the right knee, as residuals of the right femur fracture.  The Board, for sake of brevity, has recharacterized and combined those issues into a single claim for residuals of a right femur fracture, and that issue is addressed below.  

As a final initial matter, the Board has also taken jurisdiction over a claim of entitlement to TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That TDIU claim, as well as the increased evaluation issues for the Veteran's bilateral knee, lumbar spine, and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his May 2017 hearing and on the record, the Veteran stated that he wished to withdraw his appeal as to the issues for increased evaluation of his impotence and entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29.

2.  The Veteran's right femur fracture-the residuals of which include right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee-were the result of a fall precipitated by his service-connected disabilities, particularly his lumbar spine and right knee disabilities.  

3.  The Veteran's October 2008 surgery of his service-connected right femur fracture resulted in severe post-operative residuals including incompletely healed wounds-as demonstrated by the pictures of such the Veteran submitted-requiring several additional surgical procedures.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues for increased evaluation of his impotence and entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for establishing service connection for residuals of a right femur fracture, to include right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee, have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  

3.  The criteria for a temporary total rating under 38 C.F.R. § 4.30, for convalescence of an October 2008 right femur fracture surgery have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Withdrawal of Increased Evaluation for Impotence and 
Temporary Total Rating under 38 C.F.R. § 4.29

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  

During his May 2017 hearing, the Veteran stated that he wished to withdraw his appeal as to the issues for increased evaluation of his impotence and entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the impotence and temporary total rating under 38 C.F.R. § 4.29 issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Service Connection for Residuals of a Right Femur Fracture

Service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection has already been established for DJD of the right knee, status post total knee replacement.  The Veteran underwent a total right knee replacement in January 1999.  Service connection has also been established for status post L4/5 laminectomy with degenerative changes.  Both of these disabilities have been service connected since February 1996.

On appeal, the Veteran has claimed that he fractured his right femur when his right knee buckled and he was unable to catch himself and he fell, fracturing his right femur.  The Veteran has further alleged that his right knee replacement hardware failed which led to his knee buckling and subsequently his fall and femur fracture.  

The Veteran underwent a VA examination in November 2009, at which time he was diagnosed with a right supracondylar femoral fracture with a secondary right knee fusion, right quadriceps muscle fibrosis with weakness, and right foot drop.  That examiner found that the Veteran's right femur fracture "was not caused by or related to" his service-connected right knee disability, although no rationale other than each individually noted residual was related to the Veteran's right femur fracture.  

The Veteran also underwent a May 2013 VA examination, wherein that examiner opined that the Veteran's right femur fracture was less likely than not proximately due to, the result of, or aggravated by his service-connected right knee disability; her stated rationale for that opinion was as follows:  

Based on objective medical record documentation/evidence showing favorable outcome [of his right knee total replacement in January 1999 with a] duration of approximately 9 years.  It [was] caused by or the result of acute right comminuted supracondylar femur fracture with osteoporosis [status post] ORIF in [October] 2008 (9 y[ea]rs later).

The Veteran also submitted a November 2016 letter from Dr. C.R.G., which noted that he had a right knee fusion.  Dr. C.R.G. stated that he reviewed Dr. M.H.M.'s "assessment" of the Veteran and agreed with his summary that the surgical interventions performed on his right knee were causedly related to his index injury that occurred during his service and this was within a reasonable degree of medical certainty.  Dr. C.R.G. noted that the Veteran had been recommended to have amputation of his leg above the knee with removal of all of his implants, and that he was considering this option at that time.

He also submitted a May 2017 letter from Dr. J.D., the Veteran's family practice practitioner, who transferred the Veteran to Dr. M.H.M.'s care following notification of his fall.  Dr. J.D. noted that "in interviewing the [Veteran], questions were raised concerning how he fell.  He was not at work, he was vacationing.  He state[d] his knee buckled."  Dr. J.D. noted the Veteran's long history of right knee problems, including documentation in his military medical records that he had giving way of his right knee in 1992.  He further stated that a torn or degenerative meniscus surely is a likely cause of the Veteran's fall.  Dr. J.D. explained that a fall in a mature person is likely to fracture some other extremity, including the hip, femur and/or an upper extremity.

The Board found both of the VA examiners' opinions, as well as Drs. C.R.G. and J.D.'s opinions inadequate for the reasons noted in the November 2017 VHA opinion request.  The Board subsequently requested a VHA medical opinion regarding whether the Veteran's right femur fracture was caused by or aggravated by his right knee disability.  

In a January 2018 VHA opinion, the VHA examiner noted that several factors-including osteoporosis, anterior femoral notching, rheumatoid arthritis, steroid therapy, neurological diseases, previous revision arthroplasty and local osteolysis and infection, and an increase in postoperative activities in the face of poorer balance, coordination and vision-could predispose someone to a supracondylar distal femur fracture.  In this case, the VHA examiner noted that there was no evidence of anterior femoral notching or osteolysis, although there was evidence of osteoporosis and the Veteran had a documented history of smoking, which would significantly increase his risk to the type of fracture he sustained.  However, the Veteran's right knee also demonstrated on MRI in 2006 diffuse thickening suggesting chronic tendinosis in addition to postsurgical changes around the extensor mechanism, which objectively delineated poor or at least unhealthy extensor mechanism around the knee replacement.  The VHA examiner further noted the Veteran's lumbar spine and peripheral neuropathy disorders, and noted that either one of those-or the combination of those-disorders could lead the Veteran to having poor balance and compromised gait.  Likewise, it was noted that it could "easily be speculated that a poor extensor mechanism can lead indirectly to excessive forces around the knee replacement by compromising gait and coordination."  The examiner further indicated that it would be impossible to determine whether the fracture occurred prior to or after his fall, although the most likely cause of this type of fracture is indirect torsional stress.  The VHA examiner then concluded that although the 9-year duration of the Veteran's right knee prosthesis "cannot be blamed exclusively for the fall or knee disability," the "combination of other factors in this case can be blamed retrospectively for the fall and subsequent fracture."  

By resolving reasonable doubt in the Veteran's favor, the Board is compelled to find that right femur fracture in this case was the result of a fall that can be, at least in part, attributed to the Veteran's service-connected disabilities, namely his right knee and lumbar spine disabilities.  The VHA examiner found that the Veteran's compromised gait and poor coordination due to his lumbar spine and poor extensor mechanism around the right knee replacement caused his fall and that the most likely cause of this type of fracture was an indirect torsional stress (i.e., a fall).  

The Board further notes that the Veteran's right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee are noted by the VA examiners and other medical professionals throughout the record to be residuals of the Veteran's right femur fracture.  

Accordingly, by resolving reasonable doubt in his favor, the Board finds that service connection for residuals of a right femur fracture, including right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee, is warranted in this case based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  

Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran is seeking a temporary total disability rating due to convalescence following surgery for his right femur fracture in 2008.  

Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  Id.  

The fact that the Veteran previously had extensive surgical procedures after his right femur fracture is not in dispute in this case.  Rather, the AOJ previously denied the Veteran's temporary total rating under 38 C.F.R. § 4.30 for convalescence as such surgical procedures were not related to a service-connected disability.  

Particularly in light of the Board's finding above that the Veteran's right femur fracture warrants service-connection, the Board finds that the Veteran's October 2008 right femur surgery resulted in severe post-operative residuals including incompletely healed wounds-as demonstrated by the pictures of such the Veteran submitted-requiring several additional surgical procedures.  Accordingly, a temporary total evaluation under 38 C.F.R. § 4.30, for convalescence following an October 2008 surgery of his right femur fracture, is warranted in this case.  See 38 C.F.R. §§ 3.102, 4.30.  

The Board declines at this time to set any specific dates of entitlement of a temporary total rating under 38 C.F.R. § 4.30, instead deferring assignment of that convalescence period to the AOJ in the first instance.  

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issues for increased evaluation of his impotence and entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29 is dismissed.

Service connection for residuals of a right femur fracture, to include right foot drop, right quadriceps muscle fibrosis and weakness, and fusion of the right knee, is granted.  

A temporary total evaluation under 38 C.F.R. § 4.30, for convalescence following an October 2008 surgery of a right femur fracture is granted.  



REMAND

The Veteran's bilateral knee, lumbar spine and cervical spine increased evaluation claims were last adjudicated in an October 2014 supplemental statement of the case.  Subsequently, the AOJ initiated and obtained VA examinations of those disabilities in October 2017; the AOJ has not readjudicated those claims since October 2014.  Consequently, the Board must remand those issues at this time in order for the AOJ to address that evidence in the first instance.  

The TDIU claim is intertwined with the claims for increased evaluation, and therefore is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Nevertheless, since filing his claim for increased evaluation, the Veteran has only submitted a duplicate of his June 2005 TDIU Application, VA Form 21-8940; the other evidence of record demonstrates that the Veteran has had additional jobs since June 2005.  Accordingly, on remand, the AOJ should solicit an updated VA Form 21-8940 from the Veteran, as well as any other evidence respecting the TDIU claim, as appropriate.  

Finally, on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  All appropriate development with respect to the TDIU claim should be undertaken, to include sending the Veteran a VA Form 21-8940.  The Veteran is reminded that his failure to provide additional evidence respecting his TDIU claim, including an accurate updated VA Form 21-8940, may result in his TDIU claim being denied.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee, lumbar spine, and cervical spine disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


